Title: Gideon Granger to Thomas Jefferson, 27 September 1810
From: Granger, Gideon
To: Jefferson, Thomas


          
            Dr Sir.
            Washington Sept. 27th 1810
          
           When your letter reached me last winter I was extremely low in health, and my mind desponding. I had just removed my family to this place: neither my wife, nor myself had health Sufficient to enter into Society. I felt for my family and for myself: indeed it appeared to me that my complaint must shortly take me out of Life, and my family be left amongst Strangers. Happily I am restored to my accustomed health and having acquired a knowledge of what is the complaint, by which I have been afflicted for more than Twenty years I think I have reason to hope for years of Usefulness and ordinary happiness.
          The kind and affectionate expressions of your letter were balm to my wounded and dejected Mind. I had felt that I merited confidence: I now had incontrovertable evidence that I enjoyed it. I had believed that I had not been troublesome, and that my efforts had been useful to my country: I had now evidence to confirm the beleif and to rescue my family & myself from the efforts of malevolence. Your Sanction of my upright and useful conduct was sufficient to soothe a mind conscious of having receivd unjustly more than One Sting.
           I write to you as my political father, and if I discover the weakness, I also show the confidence of a child.  I have received from New England and particularly from Boston, from Our Republican friends of high standing letters apprising me of the death of Judge Cushing, expressing a wish for my return to New England and for my establishing my family near Boston, in the character of his Successor.  I have replied to them that nothing could be more agreeable to my feelings that I would allow my name to be mentioned to Mr Madison as One of the Candidates. My expectation is that some of the most considerable of Our friends will express their desire for my appointment. In this I may be disappointed—State pride may, but nothing else will prevent—and as for the People of that Circuit, to you I will say in confidce I can carry three fourths of the Republican Votes.
           Had our friend Lincoln remained capable, my lips would have remained Sealed, and I have written to him that no consideration should ever allow me to come into competition with him.
             The Candidates within Massachusetts, even if they wish it of which I am ignorant (unless an Essex Junto man is appointed) are Perez Moreton, Geo Blake, Mr Bacon and Mr Story. The two last are very young and I am sure cannot expect it.
          Mr Moreton has just returned to the barr, and is appointed Atto Genl in the room of Mr Bidwell—It must be twenty years since he retired to enjoy what he considered a fortune. He is an accomplished and amiable Gentleman of good Information, his Reputation as a Lawyer I never Knew.—Mr Blake is an Able Lawyer, you appointed him District Atto—He is between 30 & 40, A Man of fortune, and lately married to the rich and gay youthful beauty of Vermont Miss Moredock.—I should think that he would not wish the sober, steady, prudent life which a Judge must lead to have any influence in New England. Neither New Hampshire’nor Rhode Island can offer any Candidate—Vermont I believe cannot offer one that would be acceptable to the People, and I honestly think Connecticut cannot more than One and probably experience may show that Self Love has led that one a-stray.
          It is not for me to Speak of my qualifications—That point belongs to Others.—Independent of these main questions, I am sensible of difficulties that may arise—
          1st I have ever been an Inhabitant Of Connecticut which is not in the Circuit—I answer the Act of Congress does not limit the President to the Circuit—and the 5th Section clearly shows that Congress designed to leave the President to choose at large—I have always resided within four miles of the Commonwealth—I have practized Law in Massachusetts steadily from the Age of 22 till I came into Office. I have three times attended the Legislature of New Hampshire in a professional line, went the Western Circuit of her Supreme Court in May & June 1801, and was on the Circuit of the Same when, from you I received notice of My Appointments—I was a principal Agent in effecting the political revolution of the Western part of New Hampshire: and I formed the Republican party in the great County of Hampshire in Massachusetts. In short I have more acquaintance and have visited more Towns in the Circuit, than I have out of it in all the rest of the 5 Eastern States.
           2d It may be objected that I am a member of a Company who claim Georgia lands—so are Messrs Moreton & Blake.—& their Interest is thrice mine.—But I have been an Agent so has Moreton, and Blake and he are Directors of the Company—It is four years now since I resigned my Agency, which you will pleas to remember was assumed at the request of the Atto Genl Lincoln one of the Comrs who believed it would insure a compromise as he knew it was my opinion that the Company ought not to enter into a contest with Goverment: and Mr Gallatin must recollect that I informed him at Our first interview that I would come to an immediate Agreemt with him; and that when I called the next time he informd me that on further reflection he did not think it would be for the Interest of the United States to settle with the Company I represented because as the thing stood we should press the Other Companies to a Settlement.
           Soon after this that unfortunate rash man, who has broke the Republican Ranks, and who has averred that five hundred thousand pounds were made by the Embargo by the Smiths which Sum was divided between them, you Mr Madison and Others (of which proof I believe will be public before long)—not only prevented the compromise but heaped every Species of Abuse on most of the most respectable Characters of New England. It became my duty to vindicate our rights & Our Character—you Kindly advised me to avoid interfering—I knew that If I had not been pledged I ought to follow that Advice. But I was bound as a faithful Agent & as a man of Honor. But Sir, are the principal Citizens of 4 States to be put under the ban of the Republic for a legal display & vindication of what they conceive their rights?—Where shall a Judge be found—there is not a Lawyer, whose residence is East of Delaware & whose Talents & Learning were valued, who has not given an Opinion?! I have long since determined that while I hold any office under Govermt I will never interfere in that dispute—If I have rights—they will not be lost by delay as the Indian Title covers most of the Country. If I have not—there is no wisdom in fighting as One beating the Air—
          3d It may be said that a Cloud of Suspicion has overshadowed me—and it has passed away—I did not Stay here without reason nor without the Solicitations of many of Our friends from eleven States and in particular from allmost every Republican here from New England. I complied with their wishes.  But Sir while I have been accused of Burrism, you know that in Oct: 1800 I induced Mr Erwing to go to Virginia to Warn your Electors of his Intrigues—you know that in the Winter 1804 I acted in concert and in confidence with you—and tho I was denounced to you in the Spring of that year, you knew that the denunciation was void of Truth. I have long known, and only by laying facts together the Person who set that vile business on foot—he knew better, and happy will it be for him, if with all his importance he escapes two years without appearing as Burr did on the disclosure of his conduct in 1800. I am not giving given to create Suspicions, I know what I write and I know that Intrigue did not go to Europe with Bur—She now has a haunt between Richmond & Newhaven—You Sir know that I first gave you authentic Informatn of Burr’s conspiracy & how I got that Information. You Also know, Sir, that it was by your advice & for what purpose I allowed the Federalists to assume a free intercourse with me—It was to aid my Country & you.—
          
          There is one other Subject from which my feelings have sufferd more than from all Others— One where I acted on the Advice of Genl Dearborne—One where I sacrificd my own character & feelings to preserve the feelings and character of Others, who were dear to you and to me—My conduct was equally correct and honorable in 1808.
          I cannot be more particular. More than once have I determined to give my vindication to the World: but my prudence and regard for Others restrained me—If I had not been influenced by the most honorable motives, what could have been my Inducement? If my object had been to injure those I pretended to defend, how could that be obtained but by publicity? Have not proper occasions for that publicity been presented? Occasions of the most important Nature. you will not believe that with every thing in my hands I had not the means of explanation to Myself highly honorable—
          I have perused these pages—they Speak more feeling than I designed to discover—before you I never disguised my feelings and I therefore forward this—It may bee imprudt—but you will consider it confidential and when you reflect on my Services, and my unjust Sufferings you will make evry allowance. I cannot ask you for support, but surely I may to remove any erroneous impressions. Always yr st
          
            Gidn: Granger
        